DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/348,494, filed on 8 May 2019.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a radiator, comprising: (1) a heat-radiating baseplate configured for fixing a heat source, and (2) two heat-radiating side plates connected to the heat-radiating baseplate, wherein each heat-radiating side plate is provided with a plurality of heat-radiating fins that are integrally formed on the heat-radiating side plates, and each of the two heat-radiating side plates is provided with three pluralities of heat- exchanging through grooves running through the each of the two heat-radiating side plates, and two air outlets are located on exterior side walls of the each of the two heat-radiating side plates and are disposed in alternative ways with the three pluralities of heat-exchanging through grooves along with the other limitations of the claims.
Guo (CN 204176603), considered the closest prior art, teaches a radiator for fixing a light source on a heat radiating base plate connected to two heat radiating side plates which are integrally provided with a plurality of heat radiating fins and a plurality of through-grooves.  However, Guo does not teach two air outlets are located on exterior side walls of the each of the two heat-radiating side plates and are disposed in alternative ways with three pluralities of heat-exchanging through grooves.
Bilan et al. (US 2017/0352605 A1), another close prior art, teaches a radiator for fixing a light source on a heat radiating base plate connected to two heat radiating side plates which are integrally provided with a plurality of through-grooves.  However, Bilan does not teach two air outlets are located on exterior side walls of the each of the two heat-radiating side plates and are disposed in alternative ways with three pluralities of heat-exchanging through grooves.
Claims 2-7, 10-14, 16, and 17 inherit the subject matter from claim 1.
With respect to claim 8:	The prior art of record does not teach or reasonably suggest a plant illumination lamp, comprising: a radiator comprising (1) a heat-radiating baseplate configured for fixing a heat source, and (2) two heat- radiating side plates connected to the heat-radiating baseplate; wherein each of the two heat-radiating side plates is provided with three pluralities of heat- exchanging through grooves running through the each of the two heat-radiating side plates; each of the two heat-radiating side plates is provided with three pluralities of heat- exchanging through grooves running through the each of the two heat-radiating side plates, and two air outlets are located on the exterior side walls of the each of the two heat-radiating side plates and are disposed in alternative ways with the three pluralities of heat-exchanging through grooves along with the other limitations of the claim.
Guo (CN 204176603), considered the closest prior art, teaches a lamp with a radiator having a heat radiating base plate connected to two heat radiating side plates which are integrally provided with a plurality of heat radiating fins and a plurality of through-grooves.  However, Guo does not teach two air outlets are located on exterior side walls of the each of the two heat-radiating side plates and are disposed in alternative ways with three pluralities of heat-exchanging through grooves.
Bilan et al. (US 2017/0352605 A1), another close prior art, teaches a lamp with a radiator having a radiating base plate connected to two heat radiating side plates which are integrally provided with a plurality of through-grooves.  However, Bilan does not teach two air outlets are located on exterior side walls of the each of the two heat-radiating side plates and are disposed in alternative ways with three pluralities of heat-exchanging through grooves.
Claims 9, 15, and 18-19 inherit the subject matter from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                          
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875